ORDER

PER CURIAM
Donald Harden (Defendant) appeals pro se the judgment of the Circuit Court of the City of St. Louis denying his motion to set aside a default judgment. In two points on appeal, Defendant claims that the trial court (1) abused its discretion by entering a default judgment against him for failure to appear because he “answered the summons and appeared before the [trial] court[;]” and (2) misapplied Rule 74.05 in denying Defendant’s motion to set aside the default judgment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).